NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEIMY CAROLINA PINEDA-DE                         No.   16-73389
RODRIGUEZ, et al.,
                                                 Agency Nos.      A202-126-826
                Petitioners,                                      A202-126-827

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Jeimy Carolina Pineda-De Rodriguez and her minor son, natives and citizens

of El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum, and denying Pineda-De Rodriguez’s application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, including determinations regarding social distinction.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review de

novo the legal question of whether a particular social group is cognizable, except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations. Id. We deny the petition for review.

      Substantial evidence supports the agency’s determination that the petitioners

failed to establish their proposed social group is socially distinct. See id. at 1243

(substantial evidence supported the agency’s determination that petitioner’s

proposed social group was not cognizable because of the absence of society-

specific evidence of social distinction). Thus, the BIA did not err in concluding

that the petitioners did not establish membership in a cognizable particular social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Thus, the asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because


                                           2                                    16-73389
Pineda-De Rodriguez failed to show that it is more likely than not that she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         3                                   16-73389